Citation Nr: 1534624	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  13-09 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bladder cancer.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for colon cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1969.

These matters come to the Board of Veterans' Appeals (Board) from an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in March 2013, a statement of the case was issued in April 2013, and a substantive appeal was received in April 2013.

The Veteran testified at a RO hearing in July 2014; the transcript is of record.  

The issue of entitlement to service connection for colon cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the July 2014 RO hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for bladder cancer and prostate cancer.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran as to the issues of entitlement to service connection for bladder cancer and prostate cancer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

At the July 2014 RO hearing, the Veteran withdrew the issues of entitlement to service connection for bladder cancer and prostate cancer.  See 07/28/2014 VBMS entry, Hearing Testimony at 2-3.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this portion of the appeal and these issues are dismissed.


ORDER

Entitlement to service connection for bladder cancer is dismissed.

Entitlement to service connection for prostate cancer is dismissed.



REMAND

In a February 2015 VA Form 646, Statement of Accredited Representative in Appealed Case, a Board hearing via videoconference was requested.  Remand is necessary to schedule the Veteran for a hearing.  See 02/18/2015 VBMS entry, VA 646 Statement of Accredited Representative in Appealed Case - Annotated.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing for the service connection issue on appeal.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


